Title: To Alexander Hamilton from Timothy Taylor, 9 July 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury July 9th 1799
          
          I have the Honor to acknowledge the recipt of your favour of the 21st & 24th June inclosing letters from the Secretary of War to Lieut. Truman Moseley Pay Master the first I have delivered to him, and the other has been forwarded by a carefull hand—
          I am sensible the returns sent from New haven was not so regular as they ought to have been, but supposed they might serve to show the present state of the recruitng service in this circle; in future they shall be made agreeable to the form prescribed—
          It is with regret that I have to mention one other instance of desertion; viz—
          Deserted from the rendizevous at Brooklyne 22nd June 1799 a Soldier by the name of Joseph McFarlin, born at Plimpton in the state of Massachusets, aged twenty Eight years five feet ten & half inches high dark eyes, hair & complection, has a sly deceitfull knavish look; a scar on the right part of his upper lip, is some pitted with the small pox, is much of a talker; & active in performing the Military exercise, carried of with him a round fur hat, a blue surtout coat, a Uniform coat of the 13. U.S. Regiment, a striped Vest and white knit pantaloons—
          Signed A. Copeland Capt
          Brooklyn June 23rd. 1799—
          I have the Honor to be with the most profund respect your Obedient Servant
          
            Timo. Taylor
          
          Honble. A Hamilton Esquire—
        